DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 14 December 2020 have been fully considered but they are not persuasive.  In regards to the rejection of claim 21 based upon Meginnis (US 3698834) in view of Albrecht (US 2007/0140835), Applicant argues that Meginnis does not teach that the widths of the openings are generally increasing or decreasing in width.  The Examiner respectfully disagrees.  Fig 4 of Meginnis shows the cooling channel as it goes through the different layers.  The cross-sectional area of the channel as it goes through layers 16 and 18, which correspond to the second portion, varies in width from section 32 to section 30.  The limitation requires a non-uniform increase between the cross sectional area from the first end to the second end of the second aperture.  
The amendments to claims 34 and 40 are sufficient to overcome the prior rejection of record, but new references have been found that remedy the deficiencies of the prior rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-30, 32, 33, and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation in claim 21, “wherein the cross-sectional area of the second aperture increases non-uniformly from the first end of the second aperture to the second end of the second aperture”, does not have support in the instant Specification or instant Drawings.  Paragraph [0049] discusses the relationship of the different cross-sectional areas under a non-uniform increase or decrease.  Except when discussing the increasing embodiment, the specification says that AB is greater than both AA and AC, but does not give a relationship between AA and AC.  So it is known that the cross sectional area increases from AA to AB, but then decreases when it comes to AB to AC.  Since it is not known what the relationship between AA and AC is, it is unclear that the cross sectional area of AC is larger than AA.  Therefore, there is not support that the cross sectional area of the second aperture increases non-uniformly from the first end of the second aperture to the second end of the aperture.
Claims 22-30, 32, 33, and 43 are also rejected for being dependent upon claim 21 and not fixing its deficiencies.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites the limitation "a first aperture" in line 6.  It is unclear if this is the same aperture reference earlier in the claim or a new aperture.
Claim 40 recites the limitation "a second" in line 6.  It is unclear if this is the same aperture reference earlier in the claim or a new aperture.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 21, 23-26, 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Meginnis (US 3698834) in view of Albrecht (US 2007/0140835).
Regarding claim 21, Meginnis teaches an airfoil for a gas turbine engine (abstract), the airfoil comprising: a first portion (see annotated Fig 4 below) defining a first aperture (see annotated Fig 4 below) and an inner surface of the airfoil (Fig 4), the first portion formed from a first plurality of plies (Fig 4); and a second portion (see annotated Fig 4 below) defining a second aperture (see annotated Fig 4 below) and an outer surface of the airfoil (Fig 4), the second portion formed from a second plurality of plies (Fig 4), wherein the first aperture and the second aperture define a non-line of sight cooling aperture extending from the inner surface to the outer surface of the airfoil (Fig 4), wherein the first aperture has a first end defined at the inner surface (see annotated Fig 4 below) and a second end defined at the second portion (see annotated Fig 4 below), wherein the second aperture has a first end (see annotated Fig 4 below) defined adjacent the second end of the first aperture and a second end (see annotated Fig 4 below) defined at the outer surface, wherein the first aperture has a cross-sectional area that differs at the second end of the first aperture from a cross-sectional area of the second aperture at a first end of the second aperture (Fig 4), and wherein the cross-sectional area of the second aperture increases non-uniformly from the first end of the second aperture to the second end of the second aperture (Fig 4, the cross sectional area of the second portion increases from the first end of the second aperture to the second end of the second aperture in a not-uniform way).

    PNG
    media_image1.png
    438
    816
    media_image1.png
    Greyscale
 
	Meginnis is silent on the plies being of a ceramic matrix composite material.
	Albrecht teaches the plies being of a ceramic matrix composite material ([0002]) because of their ability to withstand high temperature applications ([0002]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Meginnis with the teachings of Albrecht to have the plies being of a ceramic matrix composite material to be able to withstand high temperature applications.
	Regarding claim 23, Meginnis in view of Albrecht teaches the first aperture has a first minimum cross- sectional area and the second aperture has a second minimum cross-sectional area, the second minimum cross-sectional area being smaller than the first minimum cross-sectional area (Meginnis – Fig 4).
	Regarding claim 24, Meginnis in view of Albrecht teaches the first aperture extends along a first direction and the second aperture extends along a second direction, the first direction different from the second direction (Meginnis – Fig 4).
Regarding claim 25, Meginnis in view of Albrecht teaches each ply of the first plurality of plies defines a cut-out, the plurality of cut-outs defining the first aperture (Meginnis – Fig 4).
	Regarding claim 26, Meginnis in view of Albrecht teaches each ply of the second plurality of plies defines a cut-out, the plurality of cut-outs defining the second aperture (Meginnis – Fig 4).
Regarding claim 28, Meginnis in view of Albrecht teaches a first cut-out defining the first end of the second aperture has a cross-sectional area (Meginnis – Fig 4) that is larger than a cross-sectional area of a second cut- out defining the second end of the second aperture (Meginnis – Fig 4).
	Regarding claim 29, Meginnis in view of Albrecht teaches a first cut-out of the plurality of cut-outs of the second plurality of plies has a first cross-sectional area (see annotated Fig 4 of Meginnis below), wherein a second cut-out of the plurality of cut-outs of the second plurality of plies has a second cross-sectional area (see annotated Fig 4 of Meginnis below), wherein a third cut-out of the plurality of cut-outs of the second plurality of plies has a third cross-sectional area (see annotated Fig 4 of Meginnis below), and wherein at least one of the first cross-sectional area, the second cross-sectional area, and the third cross-sectional area is different from the remaining of the first cross-sectional area, the second cross- sectional area, and the third cross-sectional area (Meginnis – Fig 4).

    PNG
    media_image2.png
    342
    646
    media_image2.png
    Greyscale

	Regarding claim 30, Meginnis in view of Albrecht teaches each cut-out of the second plurality of plies has a center, and wherein the centers of the cut-outs are aligned along a second direction (Meginnis – Fig 4).
	Regarding claim 32, Meginnis in view of Albrecht teaches each cut-out of the second plurality of plies has a center, and wherein the center of one cut-out is offset from the center of an adjacent cut-out (Meginnis – Fig 4).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Meginnis in view of Albrecht and in further view of Fric (US 6383602).
Meginnis in view of Albrecht does not explicitly set forth the second end of the first aperture has a cross-sectional shape that differs from a cross-sectional shape of the first end of the second aperture.
Fric teaches the second end of the first aperture has a cross-sectional shape (Fig 5) that differs from a cross-sectional shape of the first end of the second aperture (Fig 5), to improve cooling effectiveness (Col 2, lines 33-41).
.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Meginnis in view of Albrecht and in further view of Lee (US 5660525).
Meginnis in view of Albrecht do not explicitly set forth the cut-outs of the second plurality of plies increase in cross-sectional area from the first end of the second aperture to the second end of the second aperture.
Lee teaches the cut-outs increase in cross-sectional area from the first end of the second aperture to the second end of the aperture (Fig 2), to increase film cooling coverage (Col 2, lines 18-21).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Meginnis in view of Albrecht with the teachings of Lee to have the cut-outs of the second plurality of plies increase in cross-sectional area from the first end of the second aperture to the second end of the second aperture, to increase film cooling coverage.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Meginnis in view of Albrecht and in further view of Graham (US 4384823).
Meginnis in view of Albrecht does not explicitly set forth a surface angle is defined between the second aperture and the outer surface, the surface angle being less than 45°.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Meginnis in view of Albrecht with the teachings of Graham to have a surface angle is defined between the second aperture and the outer surface, the surface angle being less than 45°, to minimize the mixing of the cooling fluid with the hot fluid.
Claims 34, 37-39, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Meginnis in view of Albrecht and in further view of Steibel (US 6441341).
Regarding claim 34, Meginnis teaches a method for forming an airfoil for a gas turbine engine (abstract), the method comprising: laying up a first plurality of plies (Col 2, lines 25-41, annotated Fig 4 above); processing the first plurality of plies to form a first portion of the airfoil (Col 2, lines 25-41); laying up a second plurality of plies (Col 2, lines 25-41, annotated Fig 4 above), the second plurality of plies laid up on the first portion of the airfoil (Fig 4); and processing the second plurality of plies and the first portion to form a second portion of the airfoil adjacent the first portion (Col 2, lines 25-41, annotated Fig 4 above), wherein the second portion defines a second aperture (see annotated Fig 4 above), the first and second apertures forming a continuous pathway to define a non-line of sight cooling aperture (Fig 4), and wherein the first aperture comprises a first cross-sectional area and the second aperture comprises a second 
	Meginnis is silent on the plies being of a ceramic matrix composite material; and drilling the first portion to define a first aperture through the first portion.
	Albrecht teaches the plies being of a ceramic matrix composite material ([0002]) because of their ability to withstand high temperature applications ([0002]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Meginnis with the teachings of Albrecht to have the plies being of a ceramic matrix composite material to be able to withstand high temperature applications.
Steibel teaches drilling a first cooling hole (Col 2, lines 52-55) through an analogous first portion (10), to help prevent the part failure during use (Col 2, lines 61-67).
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of the proposed combination with the teachings of Steibel to have drilling the first portion to define a first aperture through the first portion, to help prevent the part failure during use.
Regarding claim 37, Meginnis in view of Albrecht and further in view of Steibel teaches the first portion defines an inner surface of the airfoil (Meginnis – Fig 4) and the second portion defines an outer surface (Meginnis – Fig 4), wherein the first aperture has a first end (see annotated Fig 4 of Meginnis above) defined at the inner surface and a second end defined at the second portion (see annotated Fig 4 of Meginnis above), wherein the second aperture has a first end (see annotated Fig 4 of Meginnis above) 
	Regarding claim 38, Meginnis in view of Albrecht and further in view of Steibel teaches a cut-out in each ply of the second plurality of plies, the cut-outs defining the second aperture (Meginnis – Fig 4).
Regarding claim 39, Meginnis in view of Albrecht and further in view of Steibel teaches each cut-out of the second plurality of plies has a cross-sectional area, and wherein the cross-sectional area of at least one cut-outs of the second plurality of plies differs from the cross-sectional area of another cut-out of the second plurality of plies (Meginnis – Fig 4).
Regarding claim 43, Meginnis in view of Albrecht is silent on drilling the first portion to define a first aperture through the first portion.
	Steibel teaches drilling a first cooling hole (Col 2, lines 52-55) through an analogous first portion (10), to help prevent the part failure during use (Col 2, lines 61-67).
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of the proposed combination with the teachings of Steibel to have drilling the first portion to define a first aperture through the first portion, to help prevent the part failure during use.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Schwedland (US 3606572) in view of Albrecht.


    PNG
    media_image3.png
    255
    782
    media_image3.png
    Greyscale

Schwedland is silent on the plies being of a ceramic matrix composite material.
	Albrecht teaches the plies being of a ceramic matrix composite material ([0002]) because of their ability to withstand high temperature applications ([0002]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Schwedland with the teachings of Albrecht to have the plies being of a ceramic matrix composite material to be able to withstand high temperature applications.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Meginnis in view of Albrecht in further view of Steibel and in further view of Chakrabarti (US 8715439).
	The proposed combination is silent regarding processing the first plurality of plies to form the first portion of the airfoil comprises compacting the first plurality of plies in an autoclave.
Chakrabarti teaches processing an analogous plurality of plies (32) to form a portion of a component (20) comprises compacting the first plurality of plies in an autoclave (step 66).  Chakrabarti teaches a processing technique that is applicable to the airfoil constructed of CMC plies of the proposed combination.
.
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Meginnis in view of Albrecht in further view of Steibel and in further view of Lee.
Meginnis in view of Albrecht and further in view of Steibel teaches the first portion defines an inner surface of the airfoil (Meginnis – Fig 4) and the second portion defines an outer surface (Meginnis – Fig 4), wherein the first aperture has a first end (see annotated Fig 4 of Meginnis above) defined at the inner surface and a second end defined at the second portion (see annotated Fig 4 of Meginnis above), wherein the second aperture has a first end (see annotated Fig 4 of Meginnis above) defined adjacent the second end of the first aperture and a second end (see annotated Fig 4 of Meginnis above) defined at the outer surface.
Meginnis in view of Albrecht and in view of Steibel do not explicitly set forth the cut-outs of the second plurality of plies increase in cross-sectional area from the first end of the second aperture to the second end of the second aperture.
Lee teaches the cut-outs increase in cross-sectional area from the first end of the second aperture to the second end of the aperture (Fig 2), to increase film cooling coverage (Col 2, lines 18-21).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the proposed combination with the teachings of Lee to have the cut-outs of the second plurality of plies increase in .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025.  The examiner can normally be reached on M-F 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON FOUNTAIN/           Examiner, Art Unit 3745     

/Ninh H. Nguyen/           Primary Examiner, Art Unit 3745